Citation Nr: 1014933	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for bilateral 
sacroiliac (SI) joint dysfunction, claimed as a back 
disability.

3.  Entitlement to an increased (compensable) rating for 
venereal warts.

4.  Entitlement to an increased (compensable) rating for 
residuals of injury to the left foot and toes for the period 
prior to May 12, 2009.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left foot and toes for the period 
beginning May 12, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1971 to October 1979

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of injury to the left foot and toes for the 
period beginning May 12, 2009, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.

The  issues of entitlement to service connection for a right 
shoulder disability and a right foot disability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A left shoulder disability was not manifested in service, 
it was initially demonstrated years after service; arthritis 
of the left shoulder was not manifested in the first post-
service year; and a preponderance of the evidence is against 
a finding that the Veteran's current left shoulder disability 
is related to his military service.

2.  Any back injuries in service were acute and resolved with 
no residual disability at the time of separation; arthritis 
of the SI joint was not manifested in the first post-service 
year; and the Veteran's current SI joint disability is not 
etiologically related to his service.

3.  Throughout the appeal period, the Veteran's venereal 
warts have covered less than five percent of the entire body 
and have not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.

4.  For the period prior to May 12, 2009, the Veteran's left 
foot disability was productive of less than moderate foot 
disability; objective evidence did not show functional 
impairment due to pain on motion or other factors.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis of the SI joint be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Bilateral SI joint dysfunction was not incurred in or 
aggravated by military service, nor may service incurrence of 
arthritis of the SI joint be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a compensable rating for venereal warts 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 
7820 (2009).

4.  For the period prior to May 12, 2009, the criteria for 
the assignment of a compensable evaluation for the left foot 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code 5284 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Courts 
have been fulfilled by information provided to the Veteran by 
correspondence dated in June 2005, March 2006 and April 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353- 23,356 (Apr. 30, 2008).

The Veteran has had ample opportunity to respond/supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for examinations in August 2005 and 
May 2009; the Veteran reported for these examinations.  
Evidentiary development in these matters is complete to the 
extent possible.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of this claims.  

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time post-
service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent (medical) evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need 
to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not 
have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.
Factual Background

A September 1974 STR notes that the Veteran was evaluated 
after he slipped and fell on the floor, hurting his back.  X-
rays at that time were within normal limits.  In January 
1977, the Veteran complained of back pain after playing 
football.  The impression was "muscle."  August 1977 STRs 
note assessments of muscle pain and lumbosacral strain.  A 
September 1979 discharge examination report is negative for 
findings related to SI joint dysfunction; clinical evaluation 
of the spine was normal.  The Veteran's STRs, including a 
September 1979 discharge examination report, are negative for 
complaints or findings related to a left shoulder disability.  

An August 2005 VA examination report notes the Veteran's 
complaints of aches and pains throughout his body, including 
his left shoulder and back, secondary to jarring rescue boat 
rides during his military service.  Examination revealed left 
shoulder tendinitis and mild degenerative changes, and 
bilateral SI joint dysfunction, left greater than right.  The 
VA examiner opined that the Veteran's left shoulder 
disability "may have been impacted somewhat by his time 
running a rescue boat for the military.  However, this is 
more likely an overuse injury."

An August 2007 VA X-ray report notes findings of minimal 
degenerative change of the SI joint.  After reviewing the 
Veteran's STRs, the examiner opined "without resorting to 
mere speculation I am unable to state whether the veteran's 
low back discomfort is related to military service in the 
1970s."

In a July 2009 letter, the Veteran's treating VA physician 
stated, "Unfortunately, I have no records or way to support 
that your shoulder or back condition was related to your 
military service.  I cannot state that it is likely or highly 
probable that this is related to a condition in the 
service."

Analysis

The medical evidence of record shows that left shoulder 
disability, tendonitis and degenerative changes have been 
diagnosed.  However, the first medical evidence of such 
disability is 25 years after service.  Such a long interval 
of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the 
opinions of the August 2005 VA examiner and the Veteran's 
treating VA physician (above) do not support his claim.  The 
evidence of record does not include any medical opinion that 
a left shoulder disability is related to the Veteran's 
service.

Upon review of the evidence, the Board notes that although 
the Veteran did complain of back problems on several 
occasions in service, no residual disability was noted in 
subsequent STRs, to include a discharge examination report.  
In addition, the record does not contain any evidence that 
arthritis was manifested in the Veteran's first post-service 
year.  There is no post-service medical evidence of 
disability of the SI joint until 25 years after the Veteran's 
discharge.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  Regarding the etiology of 
his current SI joint disability, as noted above, the August 
2007 and July 2009 VA opinions were unable to relate the 
Veteran's current disability to his military service.  The 
evidence of record does not include any medical opinion that 
a current SI joint disability is (or might be) related to the 
Veteran's service, and does not suggest that it might be 
related to his service.

The Board has also considered the Veteran's own statements to 
the effect that his left shoulder and SI joint disabilities 
were incurred in service, to include as a result of jarring 
boat rides.  However, because the Veteran is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply. Accordingly, the claims 
must be denied.



Increased Ratings - Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)


Venereal Warts - Law and Regulations

782
0
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic 
diseases): 

 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7820 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)


Factual Background and Analysis

Historically, the Veteran had venereal warts first diagnosed 
in service; at discharge, a few venereal warts were noted at 
the base of the penis.  An August 1980 rating decision 
granted service connection for venereal warts, rated 
noncompensable.

In April 2005, the Veteran submitted a claim for increased 
rating.

An April 2005 VA outpatient treatment record notes that the 
Veteran was seen with complaints of a rash on his groin for 
three to four days.  Examination revealed a dry, patchy, 
white rash on the right inguinal area; no drainage was noted.  
The assessment was probable tinea cruris.  The Veteran was 
prescribed a cream to treat the rash.

An August 2005 VA examination report notes that the Veteran 
had no active lesions, ulcerations, or breakdowns of his skin 
anywhere on his body.  His skin was normal.

A May 2009 VA skin examination report noted the Veteran's 
complaint that his crotch was sprayed with jet fuel in 
service; thereafter, he experienced blisters and burning that 
was diagnosed as venereal warts.  The Veteran did admit to 
multiple sexual encounters without protection prior to and 
after this event.  He stated that he currently uses a salve 
to control outbreaks, which occur three times a year.  He 
denied use of a corticosteroid or immunosuppressive 
medication.  Examination revealed a two-centimeter long by 
one-centimeter wide area of whitened skin on the left lateral 
area of the penile shaft.  The skin was flat with no erythema 
or discharge noted.  No venereal warts were noted.

For the period of the appeal, the Veteran's venereal warts 
have never been reported as involving at least 5 percent of 
total body area, affecting at least 5 percent of exposed 
areas, or requiring systemic medication; the treatment 
reported has been topical.  Significantly, on 2005 and 2009 
VA examination, no active venereal warts were noted.  
Clearly, the criteria for a compensable rating under 
Diagnostic Code 7806 are not met.  In summary the evidentiary 
record does not show that at any time during the appeal 
period the Veteran's service-connected venereal warts (as 
opposed to any non-service-connected skin disability) has 
involved manifestations warranting a compensable rating.  See 
Hart, supra.

Left Foot and Toes Prior to May 12, 2009

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009)

The terms "moderately severe" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Historically, the Veteran injured his left foot in service in 
September 1975; X-rays were negative for fracture and there 
was no dislocation.  An August 1980 rating decision granted 
service connection for residuals of left foot and toe injury, 
rated noncompensable.

In April 2005, the Veteran submitted a claim for increased 
rating.

An August 2005 VA examination report notes that the Veteran's 
gait was normal.

The Veteran failed to report for a March 2006 VA examination.

An August 2007 VA X-ray report notes that no significant 
abnormalities or evidence of fractures were noted in the left 
foot.  The Veteran reported to the VA examiner that he had 
injured his right foot in service, not his left foot.

For the period of the appeal prior to May 12, 2009, the 
Veteran's left foot disability is rated noncompensable.  On 
review of the evidence of record, the requirements for a 
compensable evaluation pursuant to Diagnostic Code 5284 are 
not met or more nearly approximated.  In making this 
determination, the Board notes that objectively, the Veteran 
had a normal gait, and there is no X-ray evidence of 
disability or other abnormality consistent with moderate 
disability in the left foot.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of foot pain.  In this case, 
however, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  However, as noted above, the Veteran's 
gait was normal on examination.  The Board also notes that 
the Veteran failed to report for a March 2006 VA examination, 
so no additional findings in this regard are available.

Further, there is no medical evidence of flatfoot (Diagnostic 
Code 5276), claw foot (Diagnostic Code 5278), or malunion or 
nonunion of the tarsal or metatarsal bones (Diagnostic Code 
5283).  As such, a higher rating under any of the diagnostic 
codes evaluating these disabilities is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2009).

Extra-Schedular Consideration

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
venereal warts and/or residuals of left foot injury has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, neither disability has objectively been shown to 
markedly interfere with employment.  (The Veteran is 
currently not working but has stated that this is due to his 
left shoulder disability.  See May 2009 VA examination 
report.)There is also no objective evidence that either 
disability has warranted frequent periods of hospitalization, 
or that either disability has otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a left shoulder disability is denied.

Service connection for bilateral SI joint dysfunction is 
denied.

A compensable rating for venereal warts is denied.

A compensable rating for residuals of injury to the left foot 
and toes for the period prior to May 12, 2009, is denied.


REMAND

With regard to the Veteran's service-connected left foot 
disability beginning May 12, 2009, the Board finds that the 
May 2009 VA examination is inadequate for rating purposes 
because it does not address all pertinent disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45.  Specifically, the 
examiner did not assess functional impairment due to pain, 
weakened movement and excess fatigability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Another examination should be 
scheduled on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the 
Veteran to undergo a VA foot examination 
to determine the severity of his service-
connected left foot disability.  The 
examination must be conducted following 
the protocol found in VA's Disability 
Examination Worksheet for VA Feet 
Examination, revised on May 1, 2007.  The 
examiner must comment on the effects of 
the disability on occupational 
functioning and daily activities.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications 
must be associated with the claims file.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the AMC/RO should readjudicate the claim 
on appeal with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


